DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-19, 22-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister  US 20130153399 A1  in view of Durning et al. US 3,880,236 .

an existing pipe of a passive ground cooling system (3120), wherein fluid in the existing pipe has been discharged and wherein the existing pipe has been cut to a predetermined height and situated adjacent to or within permafrost soil (para 136); 
a chiller system (3158) configured to chill a coolant to a temperature that is less than a current ambient temperature, wherein the chiller system is configured to cause the chilled coolant to circulate throughout the existing pipe (paras 133, 135-136), 

McAlister fail to explicitly teach a cap.
Another embodiment of McAlister teach a cap installed to a portion of the existing pipe to act as a filter (para 128).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a cap by combing McAlister embodiments   in order to advantageously allow for paraffin to be filtered out which impeded heat transfer (para 128).
Another embodiment of McAlister teach and a power source (423) connected to the chiller system to bypass portions of the heat fluid to a turbine.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a power source by combing McAlister embodiments in order to advantageously allow for geothermal heat electricity generation applications.
McAlister , as modified, fail to explicitly teach details of the temperature controls.
Durning et al. teach a temperature sensor (74) situated within the permafrost soil (fig 1); a chiller system configured to chill a coolant to a temperature that is less than a current ambient temperature based on feedback received from the temperature sensor indicative of a current permafrost soil temperature (noting the valve 68 and 70 modifies the chiller of the primary reference and the instant combination teaches the limitations)
 and wherein the current ambient temperature is greater than the current permafrost soil temperature (noting Durning et al. show permafrost applications can have this situation naturally occur depending on the month, figs 3-4) to stop the circulation of refrigerant when the ambient air temperature warms up to the temperature of the permafrost as determined by temperature sensor (col 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the temperature controls as taught by Durning et al. in the McAlister , as modified, invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer.
The recitation of “an existing pipe of a passive ground cooling system, wherein fluid in the existing pipe has been discharged and wherein the existing pipe has been cut to a predetermined height” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” Therefore, the phrase “the existing pipe has been cut to a predetermined height” has been examined to require the structural limitations of --the existing pipe has a predetermined height--. It is additionally noted that the prior art teaches the pipe as a final product, and it does not matter if the pipe was used in another system previously in an apparatus claim, since the final product is taught by the prior art. It is additionally noted that “wherein fluid in the existing pipe has been discharged” is to limit the claim such that the “fluid” in the pipe is no longer in the final product because the fluid “has been discharged” is considered a product by process limitation. However, the claim limitation “wherein fluid in the existing pipe has been discharged” is broad enough to have multiple interpretations, and in the instant case is being examined as a pipe, since any pipe may or may have not had fluid in it previously.
For clarity, the recitation “…and wherein the current ambient temperature is greater than a current permafrost soil temperature…” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art  meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.
Regarding claim 18, McAlister teach the power source comprises a solar power source (para 51) to add additional heat to the system (para 51).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include solar power as taught by combining embodiments in order to advantageously allow for intended use of a geothermal heat source with a TCP reactor.
 Regarding claim 19, McAlister teach the power source comprises a conventional power source (noting the power source of claim 16 is considered to be conventional).
Regarding claim 22, Durning et al. teach the chiller system is in communication with the temperature sensor (col 4 noting the limitations are taught by the instant combination of claim  16).  
Regarding claim 23, Durning et al. teach wherein the chiller system is further configured to receive the feedback from the temperature sensor (col 4 noting the limitations are taught by the instant combination of claim  16).  
 
Regarding claim 24, McAlister, as modified, fail to explicitly teach further comprising insulation affixed to an outer side of the existing pipe.
Durning et al.  teach insulation (col 1) affixed to an outer side of the existing pipe  to reduce heat lost from the pipe to the permafrost environs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising insulation affixed to an outer side of the existing pipe as taught by Durning et al.  in the McAlister, as modified, invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer.
Regarding claim 29, McAlister teach the existing pipe is a thermosyphon pipe (para 131). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister, as modified by Durning et al. , further in view of   Tadayon et al. (US 2012/0255706 A1).
Regarding claim 17, McAlister, as modified, fail to explicitly teach the coolant comprises glycol.
Tadayon et al. teach the coolant comprises glycol (paragraph 271) to change operating temperatures by depressing the freezing point and/or increasing the boiling point (paragraph 271).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the coolant comprises glycol as taught by Tadayon et al. in the McAlister, as modified, invention in order to advantageously allow to increase the operating range of the system and reduce corrosion in the system  (paragraph 271).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister, as modified by Durning et al. , further in view of Niknafs et al. (US 2014/0074314 Al).
Regarding claim 20, McAlister, as modified , fail to explicitly teach the existing pipe is filled with a thermally conductive medium.
Niknafs et al. teach the existing pipe is filled with (noting in the instant combination of references, the thermally conductive medium is filled in the existing pipe of McAlister, also see paragraph 53 lines 28-32 Niknafs et al to note compatibility of a system with a pipe or containment vessel with the thermal storage media) a thermally conductive medium (309) to create a thermal energy storage zone with heat storage media which can have heat transferred to and removed from by a passing fluid (paragraph 43 lines 7-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the existing pipe is filled with a thermally conductive medium as taught by Niknafs et al. in the McAlister, as modified, invention in order to advantageously allow for a thermal storage zone with adjustable cycling times of storing and discharging heat in a geothermal energy system (paragraph 42 last ten lines).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister , as modified by Durning et al. , further in view of Niknafs et al. and Nobuto et al. (JP 61-176684 A).
Regarding claim 21, McAlister, as modified, fail to explicitly teach the thermally conductive medium comprises silicone rubber.
Nobuto et al. teach the thermally conductive medium comprises silicone rubber (translation page 4 line 7) to use a heat transfer medium which improves heat exchanging efficiency and is capable of conducting heat from surrounding walls (translation page 4 lines 1-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the thermally conductive medium comprises silicone rubber as taught by Nobuto et al. in the McAlister, as modified, invention in order to advantageously allow for long-term heating stability (translation page 4 lines 1-5) which is required in high cycle systems by selecting a material suitable for heat storage applications.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister , as modified by Durning et al. , further   in view of Gotland (US 2013/0068418 Al).

Regarding claim 25, McAlister , as modified, fail to teach details of the insulation, however, Gotland et al. teach the insulation is removable insulation (and “removably (i.e. transiently) assembled at the top of the heat exchange tube” paragraph 37 lines 4-5, paragraph 37) to assemble a connecting device on top of an underground tube (paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include removable insulation as taught by Gotland et al. in the McAlister, as modified, invention in order to advantageously allow for a removably (i.e. transiently) assembled connection at the top of the tube which isolates the interior of the pipe from the exterior and allows for additional electrical hookups which are capable of adding control architecture to the system (paragraph 37).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister, as modified by Durning et al. , further in view of  Radtke (US 2425826 A).
McAlister, as modified, fail to explicitly teach the cap is fitted to a threaded portion of the existing pipe.
Radtke teach the cap is fitted to a threaded portion of the existing pipe to secure a connecting between pies and a header (col 5 last ten lines).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the cap is fitted to a threaded portion of the existing pipe as taught by Radtke in the McAlister , as modified, invention in order to advantageously allow for a precise gasket less connection that performs well in cold (col 1).

 Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister, as modified by Durning et al. , further in view of  Gillanders et al. (US 8,343,579 B2).
Re claim 27, McAlister, as modified, fail to explicitly teach a layer.
Gillanders et al. teach the existing pipe comprises an inner surface, and wherein the inner surface is coated with a layer (“the interior walls of the pipes” col 3 lines 29-31, a corrosion protection barrier coating” col 3 lines 28-33) to provides a barrier coating and seals leaks in one operation (col 3 lines 28-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a layer as taught by Gillanders et al. in the McAlister, as modified, invention in order to advantageously allow for protection and repair in pipes at a low cost (col 1 lines 40-67).
Re claim 28, Gillanders et al. teach the layer is a corrosion prevention layer (noting in the instant combination of references in claim 27, the layer coated on is a corrosion prevention layer, “a corrosion protection barrier” col 3 lines 28-33).

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
The applicant argues that no prima facie case of obviousness has been achieved. The examiner respectfully disagrees. The applicant has made a blanket statement but not responded to any of the obviousness statements presented in the last mailed office action.
The applicant argues that the chiller system is not taught by the prior art since “and wherein the current ambient temperature is greater than the current permafrost soil temperature” and “a temperature sensor situated within the permafrost soil” is not taught by the prior art. The examiner respectfully disagrees. The scope of claim 16 has been changed in the latest reply, a new rejection of record has been provided where Durning et al. teach “and wherein the current ambient temperature is greater than the current permafrost soil temperature” and “a temperature sensor situated within the permafrost soil” (see detailed rejection above).
The applicant argues that During does not teach “cyclic refrigeration operation”. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “cyclic refrigeration operation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that During fail to teach “and wherein the current ambient temperature is greater than the current permafrost soil temperature”. The examiner respectfully disagrees. During clearly teach a yearly “CYCLIC REFRIGERATION OPERATING” over several years (fig 4) in which the “and wherein the current ambient temperature is greater than the current permafrost soil temperature” (fig 3).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Durning et al. teach modifies the primary reference to stop the circulation of refrigerant when the ambient air temperature warms up to the temperature of the permafrost as determined by temperature sensor (col 4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the temperature controls as taught by Durning et al. in the McAlister , as modified, invention in order to advantageously allow for an increased thermosiphon effect without melting the permafrost layer (col 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763